Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 4/8/2021 in which Claims 1, 5, 9-13, 17-20 are pending and Claims 2-4, 6-8 and 14-16 are canceled.
Response to Arguments
2.	Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. Applicant argues that Xiao fails to disclose that all of the gate drivers are not switched from first state to second state in same time. Examiner disagrees and points to Xiao’s teaching that the first state is a normal operation state, and the second state is a shut-down transient state… when one gate driver of the gate drivers switches from the first state to the second state, the gate driver simultaneously generates gate drive signals being in a valid drive level for a plurality of gate lines in the group corresponding to the gate driver, e.g. all of the gate drivers are switched from first state to second state in same time (see ¶ 0008). Examiner construes that each gate driver simultaneously controls each drive signals to go high. In addition, the claim fails to mention that all of the gate drivers be switched at the same time.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 1, 5, 9-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0041279 to Chou in view of U.S. Patent Publication 2017/0345372 to Xiao et al (“Xiao”) in further view of U.S. Patent Publication 2014/0085289 to Liang et al (“Liang”) and in further view of U.S. Patent Publication 2005/0168491 to Takahara et al (“Takahara”).
As to Claim 1, Chou teaches a blur eliminating circuit applied to a display device (residual image improving system for a LCD, thereby effectively improving the residual image effect, see Abstract), wherein the blur eliminating circuit comprises: 
a detection unit configured to detect whether the display device is shut down, and generating a control signal after determining that the display device is shut down (voltage detector for detecting the voltage level of an external power by comparison to a predetermined voltage level under the operating power, see ¶ 0007; voltage detector 1 is set to a level slightly higher than the power-off voltage level of the power supply 3...the system can be powered by the power supply 3 in order to work for a while, even if the external power (not shown) is turned off…As the system is closed, the power voltage Vcc, for example, 3.3 V, of the system input to the voltage detector 1 is down to a value between a predetermined threshold voltage, for example, 2.8 V or lower [shut down voltage], and the operating voltage of the power supply 3, for example, 2.5 V, see ¶ 0015; the voltage detector 1 outputs a switching control signal Sc [control signal] to the video ; 
Chou does not expressly disclose a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit to be a high voltage level; wherein the high voltage level is configured to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down; wherein the active switch comprises a thin film transistor; wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level; when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level.
However, Chou teaches a voltage detector 1 outputs a switching control signal Sc to the video and timing control unit 2 according to the threshold voltage value (see ¶ 0015) and further, a control signal Sp, e.g. output from the video and timing control unit, is therefore produced and transmitted to the LCD display matrix circuit 4 in order to control…a gate driver 42 (see ¶ 0016) but Chou fails to disclose control a gate low voltage level outputted from the gate driving unit to be a high voltage level; and an active switch, wherein the high voltage level is configured to a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down. Xiao teaches when the liquid crystal is shut down, for the reasons of eliminating shut-down image sticking and protecting the liquid crystal display and so on, it requires to put a gate line signal of each gate line at a high voltage (VGH), such that all the pixel rows are in a scanned state so as to realize quick discharging of all the pixels (see ¶ 0003)…the first state is a normal operation state, and the second state is a shut-down transient state… when one gate driver of the gate drivers switches from the first state to the second state, the gate driver simultaneously generates gate drive signals being in a valid drive level for a plurality of gate lines in the group corresponding to the gate driver, e.g. high voltage level is to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors, see ¶ 0008; when the liquid crystal display is shut down, since the power supply voltage VDD/VIN is not applied to the voltage dividing resistors R1 and R2, the voltage of the non-inverting input terminal of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal. Therefore, the output terminal of the comparator P [control unit] outputs high level [high voltage level], the switch transistor M in the XON generating module [active switch] is switched on (see ¶ 0039). 
Xiao teaches wherein the active switch comprises a thin film transistor (switch transistor M, see ¶ 0038; Fig. 2).
wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level (when the liquid crystal display is started up…a voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating module becomes lower than a voltage of the inverting input terminal [second predetermined voltage level] thereof. Therefore, the output terminal of the comparator P outputs the low level [low voltage level], the switch transistor M in the XON generating module is switched off, and at this time the XON signal raises from low level to high level, see ¶ 0039); and 
when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level (when the liquid crystal display is shut down…the voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal [second predetermined voltage level]. Therefore, the output terminal of the comparator P outputs high level [high voltage level], the switch transistor M in the XON generating module is switched on, and the XON signal is pulled down from high level to low level).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou with Xiao to teach a control unit connected to the detection unit and controlling a gate driving unit of the display 
Chou and Xiao do not explicitly disclose wherein the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit; wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor; the first field effect transistor has a gate connected to the output terminal of the comparator, and a source grounded through the first resistor, and a drain receiving the second predetermined voltage level.
Liang teaches wherein the detection unit comprises a comparator and a first capacitor (comparator OP1…capacitor C1, see ¶ 0028; Fig. 1), a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor (non-inverting terminal of the comparator OP1 is connected with a second terminal of the capacitor C1, see ¶ 0028; Fig. 1), an inverting terminal of the comparator receives a second predetermined voltage level 1 is connected with a reference voltage VREF, see ¶ 0028; Fig. 1), and an output terminal of the comparator is connected to the control unit (output terminal of the comparator OP1 is connected with a gate of the transistor RST1, see ¶ 0028; Fig. 1); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou and Xiao with Liang to teach the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit; wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor; the first field effect transistor has a gate connected to the output terminal of the comparator, and a source grounded through the first resistor, and a drain receiving the second predetermined voltage level. The suggestion/motivation would have been in order to eliminate shutdown afterimages of a display (see Abstract).
Liang teaches wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor (Figure 1 illustrates a P-type MOSFET transistor RST1, a P-type MOSFET transistor RST2, a first resistor R1…and a capacitor C2, see ¶ 0028, 0029); the first field effect transistor has a gate connected to the output terminal of the comparator (an output terminal of the comparator OP1 is connected with a gate , and a source grounded through the first resistor (Figure 1 illustrates a terminal of RST1 connected to resistor R1), and a drain receiving the second predetermined voltage level (Figure 1 illustrates a terminal of RST1 connected to ground); 
Chou, Xiao and Liang do not explicitly disclose the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor, and a drain connected to the gate driving unit.
Takahara teaches the first field effect transistor has a source connected to a gate of the second field effect transistor (Figure 42a illustrates TFT 11b [first field effect transistor] has a source connected to a gate of TFT 11a [second field effect transistor]) and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor (Figure 42a illustrates TFT 11a has a source receiving Vdd and grounded through capacitor 19a via TFT 11b), and a drain connected to the gate driving unit (Figure 42a illustrates TFT 11c has a drain connected to gate signal line 17a via TFT 11b).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou, Xiao and Liang with Takahara to teach the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through 
As to Claim 5, Chou teaches a blur eliminating circuit applied to a display device (residual image improving system for a LCD, thereby effectively improving the residual image effect, see Abstract), wherein the blur eliminating circuit comprises: a detection unit configured to detecting whether the display device is shut down, and generating a control signal after determining that the display device is shut down (voltage detector for detecting the voltage level of an external power by comparison to a predetermined voltage level under the operating power, see ¶ 0007; voltage detector 1 is set to a level slightly higher than the power-off voltage level of the power supply 3...the system can be powered by the power supply 3 in order to work for a while, even if the external power (not shown) is turned off…As the system is closed, the power voltage Vcc, for example, 3.3 V, of the system input to the voltage detector 1 is down to a value between a predetermined threshold voltage, for example, 2.8 V or lower [shut down voltage], and the operating voltage of the power supply 3, for example, 2.5 V, see ¶ 0015; the voltage detector 1 outputs a switching control signal Sc [control signal] to the video and timing control unit 2 according to the threshold voltage value, e.g. display device at shut down, see ¶ 0015); 
Chou does not expressly disclose a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down; wherein the active switch comprises a thin film transistor; wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level; when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level.
However, Chou teaches a voltage detector 1 outputs a switching control signal Sc to the video and timing control unit 2 according to the threshold voltage value (see ¶ 0015) and further, a control signal Sp, e.g. output from the video and timing control unit, is therefore produced and transmitted to the LCD display matrix circuit 4 in order to control…a gate driver 42 (see ¶ 0016) but Chou fails to disclose control a gate low voltage level outputted from the gate driving unit to be a high voltage level; and an active switch, wherein the high voltage level is configured to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down. Xiao teaches when the liquid crystal is shut down, for the reasons of eliminating shut-down image sticking and protecting the liquid crystal display and so on, it requires to put  when the liquid crystal display is shut down, since the power supply voltage VDD/VIN is not applied to the voltage dividing resistors R1 and R2, the voltage of the non-inverting input terminal of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal. Therefore, the output terminal of the comparator P [control unit] outputs high level [high voltage level], the switch transistor M in the XON generating module [active switch] is switched on (see ¶ 0039). 
Xiao teaches wherein the active switch comprises a thin film transistor (switch transistor M, see ¶ 0038; Fig. 2).
Xiao teaches wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level (when the liquid crystal display is started up…a voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating ; and 
when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level (when the liquid crystal display is shut down…the voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal [second predetermined voltage level]. Therefore, the output terminal of the comparator P outputs high level [high voltage level], the switch transistor M in the XON generating module is switched on, and the XON signal is pulled down from high level to low level).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou with Xiao to teach a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit to be a high voltage level; and an active switch, wherein the high voltage level is configured to turn on the active switch of the display device for speeding up a discharging of a liquid crystal capacitor and a storage capacitor of the display device after the display device is shut down. The 
Chou and Xiao do not explicitly disclose wherein the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit; wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor; the first field effect transistor has a gate connected to the output terminal of the comparator, and a source grounded through the first resistor, and a drain receiving the second predetermined voltage level.
Liang teaches wherein the detection unit comprises a comparator and a first capacitor (comparator OP1…capacitor C1, see ¶ 0028; Fig. 1), a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor (non-inverting terminal of the comparator OP1 is connected with a second terminal of the capacitor C1, see ¶ 0028; Fig. 1), an inverting terminal of the comparator receives a second predetermined voltage level (inverting terminal of the comparator OP1 is connected with a reference voltage VREF, see ¶ 0028; Fig. 1), and an output terminal of the comparator is connected to the control unit (output terminal of the comparator OP1 is connected with a gate of the transistor RST1, see ¶ 0028; Fig. 1); 

Liang teaches wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor (Figure 1 illustrates a P-type MOSFET transistor RST1, a P-type MOSFET transistor RST2, a first resistor R1…and a capacitor C2, see ¶ 0028, 0029); the first field effect transistor has a gate connected to the output terminal of the comparator (an output terminal of the comparator OP1 is connected with a gate of the transistor RST1, see ¶ 0028; Fig. 1), and a source grounded through the first resistor (Figure 1 illustrates a terminal of RST1 connected to resistor R1), and a drain receiving the second predetermined voltage level (Figure 1 illustrates a terminal of RST1 connected to ground); 
the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor, and a drain connected to the gate driving unit.
Takahara teaches the first field effect transistor has a source connected to a gate of the second field effect transistor (Figure 42a illustrates TFT 11b [first field effect transistor] has a source connected to a gate of TFT 11a [second field effect transistor]) and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor (Figure 42a illustrates TFT 11a has a source receiving Vdd and grounded through capacitor 19a via TFT 11b), and a drain connected to the gate driving unit (Figure 42a illustrates TFT 11c has a drain connected to gate signal line 17a via TFT 11b).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou, Xiao and Liang with Takahara to teach the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor, and a drain connected to the gate driving unit. The suggestion/motivation would have been in order to enable proper display without residual images (see ¶ 0108).
wherein the blur eliminating circuit is integrated in the gate driving unit (the output terminals XON1 and XON2 are connected to different TFTs on the liquid crystal display panel, respectively, so that different TFTs are used for the purpose of turning on at different moments when the display shuts down, see ¶ 0031; a circuit for eliminating the shutdown afterimages of a display, including two stages of the time division circuits [gate driving circuits], see ¶ 0027).  
As to Claim 10, depending upon Claim 8, Takahara teaches wherein the first capacitor and the second capacitor have capacitances ranging from 5 to 15 µF (capacitor 19b [first capacitor], e.g. Cb(pF), between the gate signal line 17a and the gate terminal of the transistor 11a may be 1/50 and 1/10 of the capacitance of a normal capacitor 19a [second capacitor], e.g. Cb(pF),, see ¶ 0988 - 0989; Examiner construes that the values of these capacitors could reasonably range between 5 and 15 µF).  
As to Claim 11, depending upon Claim 8, Liang teaches wherein voltage withstanding values of the first capacitor and the second capacitor range from 15 to 25V (assuming that V1=VREF when VIN decreases to, for example, 4.0V, XON1 outputs the high level; V2=VREF when VIN decreases to, for example, 3.7V, XON2 outputs the high level, see ¶ 0033; Figure 1 illustrates VIN as an input for capacitors C1 and C2; Examiner construes that the capacitor ranges may be values between 15V and 25V).
As to Claim 12, depending upon Claim 8, Liang teaches wherein operation voltages of the first field effect transistor and the second field effect transistor range from 30 to 40V (V1 and V2 have been decreasing since VIN has been decreasing, and XON1 or XON2 would output the high level when V1 or V2 decreases to a value of VREF. If V1 decreases to VREF first, XON1 outputs the high level first; and if V2 decreases to VREF first, XON2 outputs the high level first thereby it is required that V1<V2. Assuming that V1=VREF when VIN decreases to, for example, 4.0V, XON1 outputs the high level [operation voltage of first FET]; V2=VREF when VIN decreases to, for example, 3.7V, XON2 outputs the high level [operation voltage of second FET], see ¶ 0033; Figure 1 illustrates VIN as an input for capacitors C1 and C2; Examiner construes that the operation voltages of the first and second FET may be values between 30V and 40V).
As to Claim 13, Chou teaches a display device, comprising: a display panel; and a blur eliminating circuit disposed on the display panel (residual image improving system for a LCD, thereby effectively improving the residual image effect, see Abstract), and comprising: a detection unit configured to detecting whether the display device is shut down, and generating a control signal after determining that the display device is shut down (voltage detector for detecting the voltage level of an external power by comparison to a predetermined voltage level under the operating power, see ¶ 0007; voltage detector 1 is set to a level slightly higher than the power-off voltage level of the power supply 3...the system can be powered by the power supply 3 in order to work for a while, even if the external power (not shown) is turned off…As the system is closed, the power voltage Vcc, for example, 3.3 V, of the system input to the voltage detector 1 is down to a value ; 
Chou does not expressly disclose a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit to be a high voltage level; wherein the high voltage level is configured to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down; wherein the active switch comprises a thin film transistor; wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level; when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level.
However, Chou teaches a voltage detector 1 outputs a switching control signal Sc to the video and timing control unit 2 according to the threshold voltage value (see ¶ 0015) and further, a control signal Sp, e.g. output from the video and timing control unit, is therefore produced and transmitted to the LCD display matrix a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitor of the display device after the display device is shut down. Xiao teaches when the liquid crystal is shut down, for the reasons of eliminating shut-down image sticking and protecting the liquid crystal display and so on, it requires to put a gate line signal of each gate line at a high voltage (VGH), such that all the pixel rows are in a scanned state so as to realize quick discharging of all the pixels (see ¶ 0003)…the first state is a normal operation state, and the second state is a shut-down transient state… when one gate driver of the gate drivers switches from the first state to the second state, the gate driver simultaneously generates gate drive signals being in a valid drive level for a plurality of gate lines in the group corresponding to the gate driver, e.g. high voltage level is to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors, see ¶ 0008; when the liquid crystal display is shut down, since the power supply voltage VDD/VIN is not applied to the voltage dividing resistors R1 and R2, the voltage of the non-inverting input terminal of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal. Therefore, the output terminal of the comparator P [control unit] outputs high level [high voltage level], the switch 
Xiao teaches wherein the active switch comprises a thin film transistor (switch transistor M, see ¶ 0038; Fig. 2).
Xiao teaches wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level (when the liquid crystal display is started up…a voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating module becomes lower than a voltage of the inverting input terminal [second predetermined voltage level] thereof. Therefore, the output terminal of the comparator P outputs the low level [low voltage level], the switch transistor M in the XON generating module is switched off, and at this time the XON signal raises from low level to high level, see ¶ 0039); and 
when the display device is shut down, the first predetermined voltage level is regulated, by the first capacitor, to be higher than the second predetermined voltage level, so that the comparator outputs the control signal with a high voltage level (when the liquid crystal display is shut down…the voltage of the non-inverting input terminal [first predetermined voltage level] of the comparator P in the XON generating module would become higher than the voltage of the inverting input terminal [second predetermined voltage level]. Therefore, the output terminal of the comparator P outputs high level [high voltage level], the switch transistor M in .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou with Xiao to teach a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit to be a high voltage level; and an active switch, wherein the high voltage level is configured to turn on the active switch of the display device for speeding up a discharging of a liquid crystal capacitor and a storage capacitor of the display device after the display device is shut down. The suggestion/motivation would have been in order to reduce current impact when the liquid crystal display is started up or shut down (see ¶ 0005).
Chou and Xiao do not explicitly disclose wherein the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit; wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor; the first field effect transistor has a gate connected to the output terminal of the comparator, and a source grounded through the first resistor, and a drain receiving the second predetermined voltage level.
wherein the detection unit comprises a comparator and a first capacitor (comparator OP1…capacitor C1, see ¶ 0028; Fig. 1), a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor (non-inverting terminal of the comparator OP1 is connected with a second terminal of the capacitor C1, see ¶ 0028; Fig. 1), an inverting terminal of the comparator receives a second predetermined voltage level (inverting terminal of the comparator OP1 is connected with a reference voltage VREF, see ¶ 0028; Fig. 1), and an output terminal of the comparator is connected to the control unit (output terminal of the comparator OP1 is connected with a gate of the transistor RST1, see ¶ 0028; Fig. 1); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou and Xiao with Liang to teach the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit; wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor; the first field effect transistor has a gate connected to the output terminal of the comparator, and a source grounded through the first resistor, and a drain receiving the second predetermined voltage level. The suggestion/motivation would have been in order to eliminate shutdown afterimages of a display (see Abstract).
 wherein the control unit comprises a first field effect transistor, a second field effect transistor, a first resistor and a second capacitor (Figure 1 illustrates a P-type MOSFET transistor RST1, a P-type MOSFET transistor RST2, a first resistor R1…and a capacitor C2, see ¶ 0028, 0029); the first field effect transistor has a gate connected to the output terminal of the comparator (an output terminal of the comparator OP1 is connected with a gate of the transistor RST1, see ¶ 0028; Fig. 1), and a source grounded through the first resistor (Figure 1 illustrates a terminal of RST1 connected to resistor R1), and a drain receiving the second predetermined voltage level (Figure 1 illustrates a terminal of RST1 connected to ground); 
Chou, Xiao and Liang do not explicitly disclose the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor, and a drain connected to the gate driving unit.
Takahara teaches the first field effect transistor has a source connected to a gate of the second field effect transistor (Figure 42a illustrates TFT 11b [first field effect transistor] has a source connected to a gate of TFT 11a [second field effect transistor]) and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor (Figure 42a illustrates TFT 11a has a source receiving Vdd and grounded through capacitor 19a via TFT 11b), and a drain connected to the gate driving unit (Figure 42a illustrates TFT 11c has a drain connected to gate signal line 17a via TFT 11b).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chou, Xiao and Liang with Takahara to teach the first field effect transistor has a source connected to a gate of the second field effect transistor and the second field effect transistor has a source receiving the predetermined voltage level and being grounded through the second capacitor, and a drain connected to the gate driving unit. The suggestion/motivation would have been in order to enable proper display without residual images (see ¶ 0108).
As to Claim 17, Chou teaches wherein the blur eliminating circuit is integrated in the gate driving unit (the output terminals XON1 and XON2 are connected to different TFTs on the liquid crystal display panel, respectively, so that different TFTs are used for the purpose of turning on at different moments when the display shuts down, see ¶ 0031; a circuit for eliminating the shutdown afterimages of a display, including two stages of the time division circuits [gate driving circuits], see ¶ 0027).  
As to Claim 18, depending upon Claim 16, Takahara teaches wherein the first capacitor and the second capacitor have capacitances ranging from 5 to 15 µF (capacitor 19b [first capacitor], e.g. Cb(pF), between the gate signal line 17a and the gate terminal of the transistor 11a may be 1/50 and 1/10 of the capacitance of a normal capacitor 19a [second capacitor], e.g. Cb(pF),, see ¶ .  
As to Claim 19, depending upon Claim 16, Chou and Xiao fail to disclose 
wherein voltage withstanding values of the first capacitor and the second capacitor range from 15 to 25V.  Liang teaches wherein voltage withstanding values of the first capacitor and the second capacitor range from 15 to 25V (assuming that V1=VREF when VIN decreases to, for example, 4.0V, XON1 outputs the high level; V2=VREF when VIN decreases to, for example, 3.7V, XON2 outputs the high level, see ¶ 0033; Figure 1 illustrates VIN as an input for capacitors C1 and C2; Examiner construes that the capacitor ranges may be values between 15V and 25V).
As to Claim 20, depending upon Claim 16, Chou and Xiao fail to disclose 
wherein operation voltages of the first field effect transistor and the second field effect transistor range from 30 to 40V.  Liang teaches wherein operation voltages of the first field effect transistor and the second field effect transistor range from 30 to 40V (V1 and V2 have been decreasing since VIN has been decreasing, and XON1 or XON2 would output the high level when V1 or V2 decreases to a value of VREF. If V1 decreases to VREF first, XON1 outputs the high level first; and if V2 decreases to VREF first, XON2 outputs the high level first thereby it is required that V1<V2. Assuming that V1=VREF when VIN decreases to, for example, 4.0V, XON1 outputs the high level [operation voltage of first FET]; V2=VREF when VIN decreases to, for example, 3.7V, XON2 outputs the high level [operation voltage of second FET], see ¶ 0033; Figure 1 illustrates VIN as .
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694         
                                                                                                                                                                                     
/CAROLYN R EDWARDS/          Primary Patent Examiner, Art Unit 2625